DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over
Eyre et al. (U.S. 2011/0036642 A1 "Eyre") in view of Thigpen et al. (U.S. 6,026,919 – “Thigpen”). 
Referring to claim 1:  Eyre teaches a super hard construction (10) (Fig. 2)
(abstract) comprising:
a substrate (12) (Fig. 2) [0036] comprising a peripheral surface (22) (Fig. 4)
[0037], an interface surface (20) (Fig. 4) [0037] and a longitudinal axis (36) (Fig. 4); and
a super hard material layer (14) (Fig. 2) [0037] formed over the substrate (12)
(Fig. 2) and having an exposed outer surface (18) (Fig. 2) [0036], a peripheral surface (22) (Fig. 4) [0037] extending therefrom and an interface surface (20) (Fig. 4) [0037];
wherein one of the interface surface (20) (Fig. 4) of the substrate (12) (Fig. 2) or
the interface surface (20) (Fig. 4) of the super hard material layer (14) (Fig. 2)

a plurality of spaced-apart projections (358) (Fig. 9) [0053] arranged to project
from the interface surface (20) (Fig. 4); the projections being arranged in a substantially annular discontinuous first array (332) (Fig. 9) around the central longitudinal axis (36) (Fig. 4) and spaced from the peripheral surface (22) (Fig. 4) of the substrate (12) (Fig. 2).
a second substantially annular discontinuous array (352) of projections radially within the first array (332) (Fig. 9);
the projections in the second array (352) being positioned to radially align with
spaces between the projections in the first array (332) (evidenced by Fig. 9);
the interface surface (20) (Fig. 4) between the projections being substantially
planar; and 
wherein the projections in the first array (332) are of a greater height than
the projections in the second array (352) (Fig. 9).
It would have been obvious to one having ordinary skill in the art before the
effective filing date of the claimed invention to provide Eyre's cutting element with
different embodiments as taught by Eyre in order to have "a uniform spacing of the
projections 330 throughout the interface surface 320, in order to balance the
compressive and tensile stresses" [0056] and "In order to improve the resistance to
cracking, chipping, fracturing, and exfoliating of cutting elements" [0033].
Eyre does not teach a substantially annular discontinuous first array around the
central longitudinal axis spaced from the peripheral surface of the substrate by a
distance of between 1 mm to 1.5mm.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Eyre’s invention by having the annular discontinuous first array around the central longitudinal axis spaced from the peripheral surface of the substrate by a distance of between 1 mm to 1.5mm in order to have “a reduction in residual stress zones as a result of the interlocking radial and concentric grooves and ridges” (Col. 2: 40-42) and “minimize failures occasioned as a result of differential expansion coefficients between the abrasive material and the underlying substrate during the cooling phase” (Col. 2: 47-50).

Eyre further teaches the superhard construction discussed above in claim 1, wherein:
[claim 2]:  the first (332) and second arrays (352) are substantially concentric with
the substrate (12) (Fig. 2).
[claim 3]:  the first array (332) comprises substantially the same number of
projections as the second array (352) (evidenced by Fig. 9).
[claim 4]:  the projections in the first (332) and second arrays (352) are staggered
relative to each other (evidenced by Fig. 9).
[claim 5]:  one or more of the surfaces (330) (Fig. 9A) of all or a majority of the
projections (352 or 332) extend in one or more planes which are not substantially
parallel to the plane of the exposed outer surface (320) (Fig. 9) of the super hard

material layer (14) (Fig. 2) and/or in one or more planes which are not substantially parallel to a plane through which the central longitudinal axis (36) (Fig. 4) of the substrate (12) (Fig. 2) extends.
[claim 6]:  the thickness of the super hard material layer (14) (Fig. 2) about the
central longitudinal axis (36) (Fig. 4) of the substrate (12) (Fig. 2) is substantially the
same as the thickness of the super hard material layer (14) (Fig. 2) at the peripheral surface (22, Fig. 4).
[claim 7]:  the super hard material layer (14) (Fig. 2) comprises poly crystalline
diamond [0036].
[claim 8]:  the exposed outer surface (18) (Fig. 2) of the super hard layer (14) is
substantially planar (Fig. 2).
[claim 9]:  the interface surface (20) (Fig. 4) of the substrate (12) (Fig. 2) is a
negative or reversal of the interface surface (as evidenced by Fig. 4) of the super hard
material layer (14) (Fig. 2) such that the two interface surface (the one from the super
hard layer (14) and the one from the substrate (12) (Fig. 2)) form a matching fit.
[claim 10]:  the super hard construction 10 (Fig. 2) is a cutter element [0036].
[claim 11]:  the projections (358) (Fig. 9) are arranged such that there is reflective
symmetry along a plane though the central axis (36) (Fig. 4).
[claim 12]:  an earth boring drill bit comprising a body (claim 29) (Fig. 3) having
the super hard construction (10) (Fig. 2) of claim 1 mounted thereon as a cutter element
(claim 30) (Figs. 2 and 3).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As noted above, new grounds of rejections are directed to Eyre in view of Thigpen et al.  Claims as currently presented are not in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flood et al. (U.S. 9,138,872 B2) teaches his superhard construction comprising a substrate with a peripheral surface, an internal surface and a longitudinal axis, the superhard material formed over the substrate; a plurality of spaced-apart projections with a first and second arrays; and the projections in the second array being positioned to radially align with spaces between the projections of the first array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M. C. P./ 
Examiner, Art Unit 3672
04/21/21